 


109 HR 4371 IH: To amend title XVIII of the Social Security Act to increase the per resident payment floor for direct graduate medical education payments under the Medicare Program.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4371 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Lewis of Kentucky (for himself and Mr. Shaw) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to increase the per resident payment floor for direct graduate medical education payments under the Medicare Program. 
 
 
1.Increasing to 100 percent of the locality adjusted national average per resident amount the payment floor for direct graduate medical education payments under the medicare programSection 1886(h)(2)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(D)(iii)) is amended by striking and for cost reporting periods beginning during fiscal year 2002 shall not be less than 85 percent and inserting , for cost reporting periods beginning during or after fiscal year 2002 (and before fiscal year 2006) shall not be less than 85 percent, and for cost reporting periods beginning during or after fiscal year 2006 shall not be less than 100 percent,.  
 
